Exhibit 10-yy CINGULAR WIRELESS CASH DEFERRAL PLAN Effective: November 1, 2001 ARTICLE 1 - STATEMENT OF PURPOSE The purpose of the Cingular Wireless Cash Deferral Plan ("Plan") is to provide a select group of management employees of Cingular Wireless LLC ("CWLLC") and affiliate companies that participate in the Plan with an opportunity (i) to defer the receipt and income taxation of a portion of such individual's compensation; and (ii) to receive an investment return on those deferred amounts. ARTICLE 2 - DEFINITIONS For the purposes of this Plan, the following words and phrases shall have the meanings indicated, unless the context indicates otherwise: ADMINISTRATOR.
